COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 BLANCA MARTINEZ,
                                                  §           No. 08-19-00271-CR
                     Appellant,
                                                  §              Appeal from the
 v.
                                                  §    County Court at Law Number Two
 THE STATE OF TEXAS,
                                                  §         of El Paso County, Texas
                     Appellee.
                                                  §            (TC# 20190C03399)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF MARCH, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.